                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 RONALD B. GREENE,

               Plaintiff,                                   Civ. No. 2:13-5493 (WJM)

        v.
                                                            OPINION
 MICHAEL PEREZ et al.,

               Defendants.




       WILLIAM J. MARTINI, U.S.D.J.:
       THIS MATTER comes before the Court upon sua sponte review of the record. On
March 30, 2018, Plaintiff, an incarcerated individual proceeding pro se, filed an amended
complaint. ECF No. [58] (“SAC”). On September 21, 2018, Defendants Michael Perez
and Brian Kelly moved for summary judgement on a prior complaint, ECF No. [41]
(“FAC”), arguing that the Court should ignore the SAC because Plaintiff failed to file a
motion to amend. ECF No. [66-2] at 4 n.3. As set forth more fully below, the Court
construes ECF No. [58] as a motion to amend and GRANTS Plaintiff’s motion.
        I.    BACKGROUND
       Plaintiff filed his complaint, ECF No. [1], on September 13, 2013 alleging claims
under 28 U.S.C. § 1983 against fifteen officers and detectives of the Bergen County
Prosecutor’s Office, including a “John Doe #1.” After several delays related to service, the
named defendants were served by the U.S. Marshals Service on April 15, 2015. See ECF
Nos. [13] & [14]. Although responses were due on May 6, 2015 to the complaint, no
defendant responded. Eventually, after Plaintiff moved for default, ECF No. [17], the New
Jersey Attorney General’s Office filed notices of appearance on behalf of the defendants,
including five officers relevant to this Motion: Perez, Kelly, Valdivia, Dombroski, and
Zablocki. ECF Nos. [16-1], [18], [19], [20], [21] & [23].
       On October 14, 2015, United States Magistrate Judge Mark Falk denied entry of
default and ordered the served defendants to respond to the complaint on or before
November 10, 2015. ECF No. [22]. Motion practice ensued, including motions to dismiss
filed by defendants and a motion to amend by Plaintiff. ECF Nos. [24], [25] & [27]. In
opposition to defendants’ motion to dismiss, Plaintiff attached a copy of a proposed
amended complaint against only Officer Perez, Officer Kelly, and John Does #1–2. ECF
No. [29-1]. On February 29, 2016, the Court granted defendants’ motions to dismiss as to
all of Plaintiff’s claims except for his excessive force claim, which the Court dismissed
without prejudice with leave to replead within thirty days. ECF No. [30].
      On July 29, 2016, Greene again filed his previously-filed proposed amended
complaint, see ECF No. [29-1], as part of a motion entitled “Motion to Reinstate Section
1983 Fourth Amendment Excessive Force and Failure to Intervene Claims Plead Against
Defendants Michael Perez, Brian Kelly, and John Does #1–2 in Plaintiff’s Amended
Complaint Filed.” ECF No. [36-3]. Defendants opposed the motion arguing that Plaintiff
had missed the deadline in the Court’s order granting leave to replead. ECF No. [38].
Given Plaintiff’s efforts to twice file his amended complaint, the Court granted Plaintiff’s
motion and ordered the Clerk of Court to separately docket Plaintiff’s amended complaint.
ECF No. [41] (“FAC”).
        Defendants Perez and Kelly moved to dismiss the FAC based on qualified
immunity, and the Court granted in part and denied in part their motion. ECF No. [49].
On January 3, 2018, Magistrate Judge Falk entered a scheduling order requiring, among
other things, that “[m]otions to add parties or amend pleadings shall be filed by April 3,
2018.” ECF No. [57]. On March 30, 2018, without moving for leave to amend, Plaintiff
filed a second amended complaint. ECF No. [58] (“SAC”). Apart from some minor
typographical differences, the SAC is identical to the FAC except that Plaintiff (1) removed
the previously listed “John Does” and added Officers Valdivia and Dombroski, and (2)
added a failure to supervise claim against Officer Zablocki. Id. On May 15, 2018, Plaintiff
sent a letter to the Court requesting confirmation that the Court had received his SAC. ECF
No. [62]. In a letter dated May 22, 2018, counsel for defendants acknowledged the filing
of the SAC “without leave of Court.” ECF No. [61]. 1 On July 22, 2018, Plaintiff sent a
second letter to the Court requesting confirmation that the Court had received his SAC.
ECF No. [64]. On September 13, 2018, apparently operating under the assumption that his
SAC was the operative complaint, Plaintiff filed a declaration stating that he had
propounded timely discovery requests on August 9, 2018 to counsel for defendants
regarding Officers Valdivia, Dombroski, and Zablocki.
        On September 21, 2018 Defendants Perez and Kelly filed a motion requesting that
the Court grant summary judgment as to the claims asserted in the FAC on qualified
immunity grounds. ECF No. [66]. As noted above, in the motion, Perez and Kelly argue
in a footnote that the Court should disregard Plaintiff’s SAC because he failed to first move
to amend. ECF No. [66-2] at 4 n.3.
        II.   LEGAL STANDARD
       “Federal Rule of Civil Procedure 15 embodies a liberal approach to pleading.”
Arthur v. Maersk, Inc., 434 F.3d 196, 202 (3d Cir. 2006) (citing Bensel v. Allied Pilots
Ass’n, 387 F.3d 298, 310 (3d Cir. 2004). As such, a district court shall freely grant leave
to amend when justice so requires. Fed. R. Civ. P. 15(a). This liberal standard is

1
  In May 2018 counsel for defendants also questioned Plaintiff during his deposition about
the filing of the SAC. ECF No. [66-10] at 76–77.

                                                 2
particularly heightened when the plaintiff, as here, proceeds pro se. Alston v. Parker, 363
F.3d 229, 234 (3d Cir. 2004). Moreover, while a pro se plaintiff must comply with both
court orders and the Federal Rules of Civil Procedure, Lynn v. Sec’y, Dep’t of Def., 431 F.
App’x 147, 150 (3d Cir. 2011), “pro se civil rights plaintiffs are generally not held to the
same technical standards of pleading and motion practice as those with legal training[.
Rather] they are at least required to make a good faith effort to comply with the Federal
Rules of Civil Procedure.” Hester v. Curione, No. CIV.A. 85-3994, 1986 WL 1888, at *2
(E.D. Pa. Feb. 12, 1986); see also Frazier v. DiGuglielmo, No. CIV.A. 06-4186, 2007 WL
2254411, at *1 (E.D. Pa. Aug. 3, 2007) (construing pro se incarcerated litigants’ opposition
as timely filed based on plaintiff’s good faith belief that settlement discussions suspended
deadline by which to respond).

       III.   ANALYSIS
       There is no question that the Court should treat Plaintiff’s SAC as the operative
complaint. Defendants argue on summary judgment—and without citation—that
Plaintiff’s SAC should be ignored because Plaintiff failed to move to amend by April 3,
2018 and instead filed a second amended complaint by that deadline. ECF No. [66-2] at 4
n.3. On reply, defendants appear to introduce a second argument that the SAC should be
ignored because it is untimely. ECF No. [71] at 3 n.1.
       The record reflects Plaintiff’s good faith effort to comply with the Federal Rules of
Civil Procedure and Magistrate Judge Falk’s Scheduling Order. Judge Falk entered an
order requiring Plaintiff to amend his complaint or add parties by April 3, 2018. Plaintiff
filed his SAC on March 30, 2018 by handing a copy of the SAC to prison officials. 2
Defendants never moved to strike or otherwise request any clarification regarding the
import of the SAC. And, Plaintiff diligently wrote two letters to the Court to confirm
receipt of the SAC. Because Plaintiff is proceeding pro se and the record evinces Plaintiff’s
good faith attempt to comply with Court-ordered deadlines, the Court will liberally
construe this filing as a timely motion to amend the pleadings.
       It is worth noting that this Court has previously addressed a similar amendment
question in this case when Plaintiff filed his FAC as an exhibit to his opposition to
defendants’ motion to dismiss. Rejecting defendants’ argument that the FAC was untimely
and improperly filed and thus should be disregarded by the Court, the Court found:


2
  It is unclear why defendants assume that Plaintiff is not entitled to the Prisoner Mailbox
Rule which deems a document from a pro se incarcerated litigant to be filed on the date it
is delivered to prison officials for forwarding to the clerk of court. Burns v. Morton, 134
F.3d 109, 112–13 (3d Cir. 1998) (citing Houston v. Lack, 487 U.S. 266 (1988)) (noting the
Third Circuit’s application of the prisoner mailbox rule to “various filings of pro se
prisoners”). Plaintiff is an incarcerated individual proceeding pro se who signed and dated
the SAC on March 30, 2018. Accordingly, the Court deems the SAC filed on that date and
Defendant’s arguments regarding its alleged untimeliness meritless.

                                                 3
       While it is true that the record does not contain an entry expressly titled
       “Amended Complaint,” it does show that Plaintiff attempted to file his
       amended complaint both prior to and within thirty days after the Court’s
       issuance of the February 29 order. Plaintiff appears pro se and the Court will
       afford him greater leniency than it would if he were represented by counsel.
       See Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (“we hold [pro se
       pleadings] to less stringent standards than formal pleadings drafted by
       lawyers”); Alexander v. Gennarini, 144 F. App’x 924, 926 (3d Cir. 2005)
       (“pro se pleadings must be liberally construed”).
Citing the Third Circuit’s direction, this Court further observed:
       In general, the liberality of the pleading regime is accentuated within the
       civil rights context. We have “consistently held that when an individual has
       filed a complaint under § 1983 which is dismissible for lack of factual
       specificity, he should be given a reasonable opportunity to cure the defect,
       if he can, by amendment of the complaint . . . .
Kundratic v. Thomas, 407 F. App’x 625, 629–30 (3d Cir. 2011) (citing Darr v. Wolfe, 767
F.2d 79, 81 (3d Cir. 1985), abrogated on other grounds by Alston v. Parker, 363 F.3d 229,
233 (3d Cir. 2004)). Confronted with a nearly identical issue, defendants renewed
arguments that the Court should disregard Plaintiff’s amended complaint as improper and
untimely based on Plaintiff’s technical noncompliance are unpersuasive.
       The Court accordingly treats ECF No. [58] as a motion to amend. “Among the
grounds that could justify a denial of leave to amend are undue delay, bad faith, dilatory
motive, prejudice, and futility.” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Here,
Plaintiff’s amendments are narrowly tailored to identify the officers in the only remaining
claim in this case and to add a supervisory liability claim for a third officer that Plaintiff
alleges was involved in the arrest. While there is some risk of prejudice to defendants since
Officers Valdivia, Dombroski, and Zablocki were only named in the original complaint
(and not the FAC), and Officers Perez and Kelly have already answered and filed for
summary judgment, this prejudice is minimal considering that counsel for defendants was
aware of the timely SAC and chose to simply ignore it. Accordingly, Plaintiff’s motion to
amend is GRANTED. The Court will order that summonses be issued as to Defendants
Valdivia, Dombroski, and Zablocki and that the U.S. Marshals serve these officers
forthwith.
       IV.    DISCOVERY
       In both the motions for summary judgment and other recent filings, Plaintiff argues
that he has not received discovery in this case from defendants in response to his timely
propounded discovery requests, “prejudicing Plaintiff’s fair opportunity to obtain
discovery documents to present his claim and opposed Defendants[’] cornucopia of
defenses . . . .” ECF No. [70] at 3; see also id. at 7. While it is unclear from Plaintiff’s
filing what discovery he still seeks, given the apparent confusion regarding the operative


                                                 4
complaint, the Court amends the Scheduling Order to reopen discovery to address the
allegations in the SAC. The parties shall have until May 15, 2019 to complete discovery.
Because Plaintiff is proceeding pro se, the Court reminds Plaintiff that the only remaining
claim in this action is the alleged excessive force used by defendants after Plaintiff was
handcuffed. Accordingly, any discovery requests must comply with the Federal Rules
regarding appropriate matters for discovery. Plaintiff is further reminded that, should he
believe the discovery responses provided to him are inadequate, he must file a motion to
compel such responses.
       IV. CONCLUSION
     For the reasons cited above, the Court construes Plaintiff’s filing of a Second
Amended Complaint, ECF No. [58], as a motion for leave to amend. Such motion is
GRANTED. An appropriate order follows.



                                                      /s/ William J. Martini
                                                    WILLIAM J. MARTINI, U.S.D.J.

Date: March 19, 2019


Copies to:

Counsel of Record

Ronald B. Greene
877598/734262-E
East Jersey State Prison
Lock Bag R.
Rahway, NJ 07065
Pro se




                                                5
